Citation Nr: 0606837	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating disability service-
connected right ankle disability, currently evaluated as 
twenty percent disabling.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).   

Procedural History

The veteran served on active duty from January 1998 until May 
2000.  

A January 2001 RO rating decision granted entitlement to 
service connection for a right ankle disability, 
characterized as post-traumatic arthritis, status post open 
reduction internal fixation.  A noncompensable disability 
rating was assigned.  In a July 2001 rating decision, the 
disability rating was increased to 20 percent.

In April 2005, the RO received the veteran's claim of 
entitlement to a separate rating of arthritis for his 
service-connected right ankle disability.  The August 2005 
rating decision denied the veteran's claim.  The veteran 
disagreed with that decision and perfected an appeal to the 
Board.    


FINDING OF FACT

The veteran's service connected right ankle disability 
manifests as post-traumatic arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating have not 
been met for the veteran's service-connected right ankle 
arthritis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5271 (2005).  

2.  The assignment of two separate ratings for the service-
connected right ankle disability is not warranted.  38 C.F.R. 
§ 4.14 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected right ankle disability, currently evaluated 
as twenty percent disabling.  The veteran does not appear to 
contend that his disability has worsened, merely that it 
somehow merits two separate disability evaluations.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August 2005 
SOC.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in the August 2005 
SOC, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The August 2005 SOC 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf that it was his responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency."   
 
Finally, the Board notes that the August 2005 SOC 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  This notice complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran's attorney is presumably aware of what is 
required of the veteran and of VA.  Indeed, the attorney has 
submitted argument in support of this claim, the tenor of 
which leads the Board to conclude that he is well informed as 
to the VCAA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The veteran has identified no additional information that 
should be obtained.

In particular, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran's right ankle disability 
has been the subject of a VA examination in June 2001.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

In this case, the veteran and his attorney have not asserted 
that the condition of the veteran's ankle has deteriorated 
since the June 2001 examination.  Instead, they appear to 
contend that two  separate disability ratings are required.  
Accordingly, there has been no contention that the condition 
of the veteran's ankle has changed since June 2001.  In 
addition, there is no evidence of any post-service medical 
treatment of the ankle in the record.  Nor is there any other 
information contained in the claims folder which would lead 
the Board to conclude that another VA examination should be 
scheduled.  Therefore, a more contemporaneous examination is 
not required.  
 
The Board notes that it is the veteran's responsibility to 
present and support a claim for benefits.  See 38 C.F.R. § 
5107(a) (West 2002).  The Court has held that "[t]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In any event, there is no 
indication that any additional evidence exists or should be 
obtained.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his attorney have been accorded the 
opportunity to present evidence and argument in support of 
his claims.  The veteran advised in his September 2005 
substantive appeal that he did not elect to present personal 
testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved. 

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  The ankle is considered to be a 
major joint.  See 38 C.F.R. § 4.45(f) (2005).  
Diagnostic Code 5271 [ankle, limited motion of] provides the 
following levels of disability: 20 percent; marked; 10 
percent, moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2005).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Factual background
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

The medical evidence regarding the condition of the veteran's 
right ankle is limited to the service medical records and the 
report of the June 2001 VA examination.  As noted by the 
Board above, there is no indication that the veteran has 
received any treatment for his service-connected right ankle 
disability after service.  

Service medical records confirm that the veteran suffered a 
traumatic injury to his right ankle which required surgical 
fixation and left the veteran with residual pain on motion.  
X-rays show degenerative changes in the right ankle.  

The June 2001 VA examination indicated that the veteran's 
right ankle disability manifested as subjective complaints of 
pain on use, dorsiflexion is limited to 5 degrees and plantar 
flexion is limited to 30 degrees.  Normal range of motion is 
between 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2005).          

Analysis
Assignment of diagnostic code

Currently, the veteran is rated under Diagnostic Codes 5010-
5271 [traumatic arthritis-limited motion of ankle].  See 38 
C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The medical evidence, described above, shows that the 
veteran's service-connected right ankle disability is 
manifested by arthritis, causing limited motion of the right 
ankle.  This specifically fits the currently assigned 
Diagnostic Codes 5010-5271.

The Board has considered whether or not the application of 
another rating code for disabilities of the ankle might be 
more appropriate.  However, there has been no medical finding 
of ankylosis as would indicate that the veteran's ankle would 
be more appropriately rated under Diagnostic Code 5270 
[Ankle, ankylosis of] or Diagnostic Code 5272 [Subastragalar 
or tarsal joint, ankylosis of].  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Moreover, the medical evidence of record does not include 
findings of malunion or a history of astragalectomy; 
therefore Diagnostic Codes 5273 and 5274 are also not for 
application.  

Accordingly, the Board will continue to use Diagnostic Codes 
5010-5271.  

Schedular rating

As has been discussed above, arthritis is rated based on 
limitation of motion of the affected joint.  The veteran's 
service-connected right ankle disability been assigned a 20 
percent disability rating under Diagnostic Code 5271.  This 
is the highest rating available under that diagnostic code. 

Esteban considerations

The veteran has asserted that "my right ankle condition 
should be considered and listed as a separate as a separate 
condition from the arthritis."  See VA Form 21-4138, 
Statement in Support of Claim, dated April 13, 2005.  No 
basis, either medical or legal, was provided for that 
assertion.  The veteran's attorney has not provided any 
argument in support of his client's claim.  Neither the 
veteran or his attorney have provided or identified any 
evidence in support of this claim.

With respect to the veteran's statement "my right ankle 
condition should be considered and listed as a separate 
condition from the arthritis", the Board observes that the 
veteran did not elaborate on what his "right ankle 
condition" might be.  This appears to be because the medical 
evidence indicates that the "right ankle condition" in fact 
is arthritis. 

As discussed above, the same disability may not be rated 
separately.  See 38 C.F.R. § 4.14 (2005).  The medical 
evidence of record does not show that there are separately 
compensable disabilities.  The only disability which has been 
diagnosed is arthritis.  The veteran's service medical 
records, in particular the report of a February 2000 Physical 
Evaluation Board, clearly indicate that he was separated from 
service due to post traumatic arthritis.  The June 2001 VA 
examination does not diagnose a specific disability, merely 
referring to status post right ankle fracture and status post 
subsequent open reduction and internal fixation.   

The medical evidence of record, in particular the service 
medical records, makes it clear that the arthritis and the 
unspecified "right ankle condition" referred to by the 
veteran are one and the same.  There has been no other 
disability diagnosed, and the veteran and his attorney have 
identified no such disability.  Therefore, separately 
compensating the veteran for the same disability is not 
permissible.  See 38 C.F.R. § 4.14 (2005).  

For these reasons, the 20 percent disability rating currently 
assigned under Diagnostic Codes 5010-5271 will be continued.  

DeLuca considerations

Where, as here, the veteran is already receiving the maximum 
disability rating for limitation of motion [under Diagnostic 
Code 5271], consideration of the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected ankle disability.     




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for the service-connected 
right ankle disability is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


